Citation Nr: 9924097	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  95-27 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus at L4-5 and a degenerated disc at L5-S1.  

2.  Entitlement to a disability rating greater than 20 
percent for chronic low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to October 
1975.  Other dates of service have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

The case returns to the Board following an October 1997 
remand to the RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the claimed herniated nucleus pulposus at L4-5 and a 
degenerative disc at L5-S1 and the veteran's period of active 
military service or some incident thereof, or of an 
etiological or aggravating relationship between the service-
connected chronic low back strain and the claimed disorders.  

3.  The veteran's chronic low back strain is manifested by 
subjective complaints of constant low back pain, as well as 
objective evidence of tenderness, some limitation of motion, 
with evidence of limited motion due to pain, and radiographic 
evidence of disc space narrowing.  The back disability is 
subject to frequent flare-ups.   

CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a herniated nucleus pulposus at L4-5 and a degenerative 
disc at L5-S1 is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).   

2.  The criteria for a 40 percent disability rating for 
chronic low back strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in-service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

Moreover, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a non-service connected condition 
that is proximately due to or the result of a service-
connected condition.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).    
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

In this case, the Board finds that the claim for service 
connection for a herniated nucleus pulposus at L4-5 and a 
degenerated disc at L5-S1 is not well grounded.  The evidence 
reveals a medical diagnosis of the claimed disorders.  
However, there is no competent medical evidence of record 
that provided a nexus between the claimed disorders and the 
veteran's period of active military service or between the 
claimed disorders and her service-connected chronic low back 
strain.  Specifically, X-ray studies of the lumbosacral spine 
in August 1975 were negative for a herniated disc or 
degenerative disc disease.  In fact, the June 1998 VA 
orthopedic examination specifically found no causal 
connection or aggravating relationship between the low back 
strain and the claimed disorders.  The records from Jerome 
Schofferman, M.D., show treatment for the claimed disorders.  
Although Dr. Schofferman was aware of the veteran's history 
of low back problems dating to service, the records reveal no 
opinion relating the current disorders to service.     

In support of her claim, the veteran refers to a January 1993 
physician statement for purposes of her worker's compensation 
claim.  This statement indicates that the veteran provided to 
the doctor a history of spinal stenosis from a herniated 
disc.  The doctor indicated his belief that the current 
injury was related to the history given by the veteran and 
was a probable exacerbation of a chronic soft tissue injury.  
This statement does not make the veteran's claim well 
grounded because it fails to provide the required opinion 
linking the claimed disorders to service or to the service-
connected chronic low back strain.   

The Board acknowledges that the veteran is a registered 
nurse.  However, as she testified in July 1997, she served 
primarily as an intensive care nurse.  There is no evidence 
to suggest that she has any special knowledge of orthopedics 
or neurology such that her opinion concerning any 
relationship between the claimed disorders and service or 
between the claimed disorders and the service-connected low 
back strain rises to the level of competent medical evidence.  
See Black v. Brown, 10 Vet. App. 279 (1997) (opinion of the 
veteran's wife, a registered nurse, regarding his heart 
attack was not a competent medical opinion as there was no 
evidence that she had special knowledge regarding cardiology 
or that she participated in the veteran's care).   

The veteran has also submitted evidence in the form of 
medical texts or treatises.  The Board acknowledges that, in 
certain circumstances, medical treatise evidence may be 
sufficient to establish plausibility.  See Sacks v. West, 11 
Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 
(1998).  However, a review of the material reveals general 
discussions as to etiology and symptomatology.  The Board 
does not conclude that the evidence establishes plausibility 
of the veteran's claim that the herniated nucleus pulposus 
and degenerated disc are either caused or aggravated by the 
service-connected low back strain or were otherwise related 
to service.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a herniated nucleus pulposus at L4-5 and a 
degenerated disc at L5-S1.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Morton v. West, No. 96-1517, 
slip op. at 3-4 (Ct. Vet. App. July 14, 1999); Epps, 126 F.3d 
at 1469; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete her application for service 
connection for the above-discussed disorders, she should 
submit competent medical evidence showing a relationship 
between the disorders and service or between the disorders 
and the service-connected chronic low back strain.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 

Increased Rating

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The RO established service connection for low back strain in 
a July 1976 rating decision.  It awarded a 10 percent 
disability rating.  The rating was continued in a subsequent 
rating action.  

In March 1993, the veteran submitted a claim for an increased 
rating.  In connection with her claim, the RO obtained the 
veteran's VA medical records.  The records generally showed 
complaints of constant low back pain.  She had received 
epidural injections that provided some relief.  Examinations 
generally showed limitation of lumbosacral spine motion due 
to pain.  

In addition, the veteran submitted medical records from Dr. 
Schofferman.  He initially evaluated the veteran in March 
1993.  She related a history of mild low back pain from 1972.  
She had two to three episodes per year of low back pain with 
intermittent right leg dragging without pain.  The veteran 
had suffered work-related back injuries in January 1992 and 
January 1993.  She currently described symptoms including a 
constant, aching pain in the low back.  Examination revealed 
no deformity of the spine.  There was marked tenderness to 
palpation over the spinous process at L4 and L5.  Range of 
motion testing revealed nearly normal forward flexion with 
good reversal of the lumbar lordosis.  Extension was 
moderately blocked by pain.  Motor strength of the lower 
extremities was normal.  Notes dated through July 1993 
continued to show subjective complaints of low back pain with 
good range of motion and normal motor examination.   

In August 1993, the veteran was afforded a VA neurological 
examination.  She reported about once yearly exacerbations of 
back pain over the years that were treated conservatively.  
She also had some "drag" of the right leg without pain.  
The veteran incurred two work-related injuries in January 
1992 and January 1993.  She complained of constant pain and a 
burning sensation in the low back pain and right calf.  The 
low back pain was aggravated by stress.  She also had hip 
pain.  Sneezing exacerbated all symptoms.  The examiner 
commented that, at times, the veteran appeared to be in 
distress from low back pain.  There was lumbosacral vertebral 
tenderness to percussion, but no buttock tenderness to deep 
palpation.  There was no limitation of motion of the trunk.  
Motor strength was intact.  The examiner commented that by 
history, the veteran had lumbosacral discogenic disease. 

In a September 1993 rating action, the RO continued the 10 
percent rating for the chronic low back strain.  The veteran 
timely appealed that decision.  

In the November 1993 notice of disagreement, the veteran 
suggested that the VA examination was done after she had 
received four epidural injections, which may have masked her 
symptoms.  She also indicated that she presented with 
symptoms of pain and tenderness that were not recorded.  
Finally, she asserted that the examination did not address 
her ability to perform activities of daily living.   

Additional records from Dr. Schofferman revealed reports of 
increased low back pain in September 1993.  Range of motion 
was markedly restricted on both forward flexion and backward 
extension.  Motor strength was still normal.  Subsequent 
records showed resolution of the exacerbation, although the 
veteran continued to have low back pain and some limitation 
of motion.  

The veteran testified at a personal hearing in October 1994.  
She related that her back pain was, on a scale of 1 to 10, 
always at 4 or 5.  She tried to avoid heavy lifting or 
exertion that would aggravate the pain.  Over the years, the 
veteran had increasing incidents of back pain.  She conceded 
that she had gained weight since service and that she was now 
middle-aged.  

In a June 1995 rating action, the RO awarded a 20 percent 
disability rating for chronic low back strain effective from 
the date of the March 1993 claim.  It continued to deny the 
veteran's service connection claim.  

In July 1997, the veteran testified before a member of the 
Board.  She continued to have the same pain level, for which 
she took medication.  She was placed on limited duty at work.  
The veteran experienced increased low back pain following the 
August 1993 VA examination.  She had received several 
epidural injections prior to that time and was doing very 
well.  She subsequently was moved from nursing in the 
critical care unit and was placed on light duty.  The 
veteran's disability was manifested by constant low back pain 
and muscle spasm.  

Following the hearing, the veteran submitted additional 
medical records from Dr. Schofferman.  The records generally 
showed continued complaints of low back pain.  Notes dated in 
March 1995 indicated reports of increased low back pain 
attributed by the veteran to the weather.  On examination, 
flexion was smooth and "pretty good."  Extension was 
markedly restricted.  Motor examination was normal.  In June 
1995, the veteran reported increased activity with 
accompanying increased pain.  Forward flexion was almost full 
and backward extension was almost normal.  In December 1996, 
Dr. Schofferman noted that the low back showed 50% loss of 
flexion and extension.  Notes dated in March 1997 revealed 
complaints of increased back pain with increased activity.  
Examination of the back revealed diffuse tenderness.  In 
August 1997, Dr. Schofferman found a 50% loss of forward 
flexion and a 25% loss of backward extension.  Subsequent 
records revealed similar complaints and findings.  A computed 
tomography scan dated in September 1997 showed disc space 
narrowing at L4-5 and L5-S1.       

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in June 1998.  She complained of low 
back pain since service.  She also developed intermittent 
periods of right or left leg pain.  The examiner commented 
that the veteran walked without a limp.  He also reviewed the 
results of previous radiographic tests.  Range of motion 
testing revealed 90 forward flexion, 20 degrees lateral 
flexion bilaterally, and 10 degrees backward extension.  
There was tenderness over the lower lumbar spine.  There was 
no scoliosis.  There was no evidence of muscle atrophy.  The 
impression was chronic degenerative osteoarthritis of the 
lumbar spine, with facet arthroplasty at L3-4 and L4-5, and 
disc bulges at L4-5 and L5-S1.      

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic low back strain is currently evaluated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code (Code) 5295, lumbosacral strain.  A 20 percent rating is 
assigned when there is lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.  A maximum 40 percent 
rating is awarded when the disability from lumbosacral strain 
is severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The medical 
nature of the particular disability to be rated determines 
whether the diagnostic code is predicated on loss of range of 
motion.  VAOPGCPREC 9-98.  See generally Johnson v. Brown, 9 
Vet. App. 7 (1996) (Board need not assign a separate rating 
for functional loss due to pain or weakness when the 
diagnostic code is not predicated on range of motion); 
Spurgeon v. Brown, 10 Vet. App. 194 (1997) (even if a 
separate rating for pain is not required, the Board is still 
obligated to provide reasons and bases regarding application 
of the regulation).  

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports a 40 percent disability rating for 
chronic low back strain.  Upon a review of the evidence, the 
Board observes that the veteran suffers substantially from 
back problems not related to the service-connected chronic 
low back strain.  The symptomatology attributable to 
lumbosacral strain includes subjective complaints of constant 
low back pain and objective evidence of tenderness, some 
limitation of motion, with evidence of limited motion due to 
pain, and disc space narrowing.  The evidence also generally 
shows a propensity for flare-ups of the low back disability.  
Considering the criteria set forth in Code 5295 in 
conjunction with the factors set forth in 38 C.F.R. §§ 4.40 
and 4.45, the Board finds that the disability picture more 
nearly approximates the level of disability required for a 40 
percent claim.  38 C.F.R. § 4.7.      

Finally, the Board finds no basis for an extra-schedular 
rating.  That is, there is no evidence of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
The evidence does not reveal any hospitalizations for the 
service-connected disability.  In addition, although there 
have been adjustments to her job description, the veteran has 
been able to retain employment.  

In summary, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports a 40 percent schedular 
rating for chronic low back strain.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 
4.45, 4.71a, Code 5295. 


ORDER

Entitlement to service connection for a herniated nucleus 
pulposus at L4-5 and a degenerated disc at L5-S1 is denied.  

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 40 percent disability 
rating chronic low back strain is granted.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

